Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,386,668 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  



Claim Rejections - 35 USC § 251
Claims 34-50 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A)) In the instant case, the Applicant seeks to broaden original independent claims 10 and 24 by deleting/omitting at least the patent claim language requiring, “wherein the data is transmitted during periodic gaps in illumination in synchronization with a frequency of the AC mains”.

(Step 2: MPEP 1412.02(B)) The record of the prior patent application 14/573,207, prosecution history indicates that in a Response filed on February 16th, 2016, the Applicant amended the claims in such a manner as to include the following limitation “wherein the data is transmitted during periodic gaps in illumination in synchronization with a frequency of the AC mains”. Accordingly the newly amended claims recited the allowable subject matter as explained in the step 1 above, hence they overcame the cited prior art (Franklin (US Publication No. 2005/0169643 and Grouev (US Patent No. 6333605)).    
Subject matter is previously surrendered during the prosecution of the original application by reliance by Applicant to define the original patent claims over the art by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art (see page 11 of the remarks filed on February 16th, 2016).  It is noted that the patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the claim limitations of “wherein the data is transmitted during periodic gaps in illumination in synchronization with a frequency of the AC mains” are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  

(Step 3: MPEP 1412.02(C)) It is noted that the reissue claims were not materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  When analyzing a reissue claim for the possibility of impermissible recapture, there are two different types of analysis that must be performed.  If the reissue claim “fails” either analysis, recapture exists.  First, claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue.  Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  Second, it must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection.  Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  The surrendered subject matter, noted above, has been entirely eliminated from new independent reissue claims 34 and 44.  It is noted that the added limitations do not materially narrow the patent claims to avoid recapture.  
Therefore, broadened independent reissue claims 34-50 attempt impermissible recapture of subject matter surrendered during prosecution of the 14/573,207 application.  Dependent reissue claims dependent upon the independent claims mentioned above are rejected for similar rationale. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, independent claim 34 recites “output level” of an LED, however it is unclear what the word “level” corresponds to. When the word output may correspond to multiple things, it is important to identify the characteristic which is being claimed.  

The Patent Owner is reminded that any new limitation need to be supported by the original specification and such support should be explained by the patent owner by pointing to all the sections in the disclosure that support such limitation. No new matter shall be added to the claims.  

Rejections under 35 U.S.C. § 251
Claims 34-50 are rejected under 35 U.S.C. § 251 as failing the “original patent“ requirement for reissue applications, since Applicants’ disclosure fails to provide written description support for all of the claimed limitations and features. See MPEP § 1412.01.
	



IDS 
The Information Disclosure Statement filed on April 7th, 2022 have been considered and entered. 


Allowable Subject Matter

Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not anticipate nor render obvious the electronic device for controlling a lighting system as disclosed in claims 1 and 10, wherein control circuitry configured to produce commands in synchronization with a frequency of the AC mains for controlling the lighting system in response to the input received from the user through the HMI. 
With respect to claims 10 and 27, the prior art of record does not anticipate nor render obvious the electronic device for controlling a lighting system as disclosed in claims 10 and 27, wherein the data is transmitted during periodic gaps in illumination in synchronization with a frequency of the AC mains. 
With respect to claim 14, the prior art of record does not anticipate nor render obvious the lighting system comprising: an LED configured to both illuminate and to transmit and receive commands optically through free space using visible light;
a building controller configured to control the lighting system; and an electronic device configured to control the lighting system, the electronic device comprising: a human machine interface (HMI) configured to receive input from a user; and a network interface configured to receive commands from the building controller; wherein the electronic device is configured to produce commands in response to the user input to the HMI, and to forward at least one of said commands to the light source LED optically through free space using visible light.
 	Note: As the Applicant contended in his remarks on page 10, filed on April 21st, 2020, “none of these portions of Pederson disclose “an LED configured … to transmit and receive commands optically through free space using visible light””. Accordingly, the Examiner wishes to clarify that, as submitted by the Applicant, an LED is used to transmit and receive commands optically. In other words, there is no need for additional photodetector since LED is also used to receive the optical communication. 
With respect to claim 24, the prior art of record does not anticipate nor render obvious the electronic device for controlling a lighting system as disclosed in claims 1 and 10, wherein periodically reducing the current supplied to the visible light source to produce communication gaps at regular, periodic intervals of each cycle of the AC mains, wherein the current is reduced from the first level to a second level less than the first level; transmitting data solely within a subset of said communication gaps by modulating the current supplied to the visible light source between the second level and a third level, which is higher than the first level; and immediately preceding each of the subset of said communications gaps, reducing the current supplied to the visible light source to the second level for a period of time, such that an average brightness of light produced by the visible light source is the same whether or not data is transmitted during said communication gaps. 
With respect to claims 2-9, 11-13, 15-23, 25-26 and 28-33, those claims are also allowed by the virtue of their dependency on claims 1, 14 and 27 respectively. 
Claims 34-50 include allowance subject matter however their allowance is contingent upon resolving the rejections recited above. 
With respect to claim 34, the prior art of record does not anticipate nor render obvious a controller comprising visible light communication (VLC) circuitry operatively coupled to the PLI circuitry, the VLC circuitry to cause the one or more LED strings to communicate via visible light communication with at least one external device by selectively altering an output intensity of the LED strings, the VLC circuitry configured to cause the PLI circuitry to periodically cycle, in synchronization with an AC main supply, the power supplied to the one or more LED strings between a first interval in which the one or more LED strings provide a first output intensity and a second interval in which the one or more LED strings provide a second output intensity less than the first output intensity; and cause the PLI circuitry to sequentially, selectively provide power to at least a portion of the one or more LED strings sufficient to cause the portion of the one or more LED strings to provide a third output intensity greater than the first output intensity during at least a portion of the second interval to transmit a visible light communication
With respect to claims 35-43, those claims also include allowable subject matter by the virtue of their dependency on claim 34. 
With respect to claim 44, the prior art of record does not anticipate nor render obvious a method comprising cycling physical layer interface (PLI) circuitry in synchronization with an AC main supply, to periodically supply power to one or more LED strings such that during a first interval the one or more LED strings provide a first output intensity and during a second interval the one or more LED strings provide a second output intensity less than the first output intensity; and causing the PLI circuitry to sequentially, selectively provide power to at least a portion of the one or more LED strings sufficient to cause the portion of the one or more LED strings to provide a third output intensity greater than the first output intensity during at least a portion of the second interval to transmit a visible light communication.
With respect to claims 45-50, those claims also include allowable subject matter by the virtue of their dependency on claim 44.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on April 7th, 2022 have been fully considered but they are not persuasive. 
Argument I: In the first argument on page 16, the Patent Owner contends “The limitation added to claim 10 during prosecution of the original application included the language, “wherein the data is transmitted during periodic gaps in illumination in synchronization with a frequency of the AC mains.” This language indicates that--in some embodiments--the LED sources transmit data during gaps that are synchronized with the frequency of the AC mains providing power to the LED sources … VLC circuitry configured to: cause the PLI circuitry to periodically cycle, in synchronization with an AC main supply”. 
Examiner’s Response: The Examiner has carefully considered Patent Owner’s argument, however it has not been found persuasive. It has been acknowledged that the Patent Owner has amended independent claims 34 and 44 to include limitation “VLC circuitry configured to: cause the PLI circuitry to periodically cycle, in synchronization with an AC main supply”, however this limitation does not recite LED sources transmitting data during gaps in illumination which are synched with AC main supply. In other words, there are no gaps in illumination being disclosed in the amended claims. 
It is noted that the Patent Owner cites Figure 8 to support three output levels. Furthermore, the Applicant also submits that claim 34 is directed to a new class of subject matter not recited in the original claims and therefore cannot impermissibly reclaim subject matter surrendered in the original prosecution (pages 16 and 17).  The Examiner is not persuaded by those assertions because as clearly explained in column 16, lines 1-24, Figure 8 is described in the detail and gaps in illuminations are part of this description. Furthermore, contrary to what the Patent Owner alleges column 16, line 13-19, recites “During gaps 100 when data is not being transmitted, the current through LEDs 36 is reduced to I0 102, which could be a low level close to or equal to zero. During gaps 101 when data is being transmitted, the current through LEDs 36 is modulated between I0 102 and I2 104, which is higher than I0 102, so that the LEDs 36 emit light at two different output levels.”  Thus, Figure 8 teaches two different output levels not three. When no current is applied to the LED or a very low current insufficient to produce illumination, there is no output from an LED. 
With respect to the preamble, when claim is directed to a device such as lamp and then the Applicant claims a controller, this does not bar the Examiner from issuing recapture rejection when surrendered subject matter is not present in its entirety in new or amended claims. The Examiner would like to note that claim 34 does not address new embodiments which has not been previously claims and therefore requires different set of limitations. On contrary, the Patent Owner cited Figure 8 which can also be used as a support for limitations disclosed in claim 11. Consequently, leaving out the limitation addressing periodic gaps in the illumination which are also depicted in Figure 8, triggers impermissible recapture.    
Argument II:  Then on pages 18-19, the Patent Owner alleges that “Applicant respectfully disagrees. Specifically, Applicant believes support for three different intensity levels is taught at least by originally submitted Figure 8 (reproduced below in its entirety) … 
Support is also found at least in the originally-filed specification. It is axiomatic and well understood by those of ordinary skill in the relevant arts that increasing the current flow through an LED device increases the output intensity… In embodiments, the “first output level” may correspond to current I1 depicted in Figure 8. The second current (7.e., the second output level) may correspond to current IO depicted in Figure 8. Because I0 is less than I1, the luminous output, brightness, or output “level” of an LED will be lower than that at current I1. The third current (7.e., the third output level) may correspond to current I2 depicted in Figure 8. Because I2 is greater than I1, the luminous output, brightness, or output “level” of the LED will be greater than that at current I1. Thus, for at least the above reasons, Applicant believes one of ordinary skill in the relevant arts, when provided the originally-filed specification, claims, and figures, would readily be capable of making and using the invention without undue experimentation.”.
Examiner’s Response: The Examiner did not find the above argument persuasive. As explained in the response to the first argument, Figure 8 teaches only two output levels as explained in the specification of the ‘668 patent in column 16, lines 13-19. The times when there is no current supplied to an LED create the gaps in the illumination and there is no output. However as explained in the recapture rejection above, for instance new claims 34 fails to claim this surrendered subject matter. With respect to the supplied current and how variation in currents are used to affect output levels, those limitations are also absent from what is being claimed.  
Moreover, as mentioned above in the rejection under 35 U.S.C. 112(b), the phrase “output level” is considered indefinite because it is unclear what the Patent Owner is referring to. Claim language shall not be ambiguous therefore clarification is required. 
Lastly please note that rejections under 35 U.S.C 112(a) have been withdrawn, however after reviewing amendments introduced to claims 34 and 44, the Examiner issued rejection under 35 U.S.C. 112(b). Please see above for details. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M. LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 	
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992